Per Curiam.
The order appealed from is affirmed, for the reasons stated in the opinion of Vice-Chancellor Garrison.
It was suggested in the briefs submitted on behalf of the appellant that a vital change in the relationship of the parties .has occurred since the making of the order appealed from by reason of a decision of the appellate division of the New York supreme court, which would affect the status of the parties and require a different solution of the question at issue than that reached by the learned vice-chancellor. But this court, in Black v. Delaware and Raritan Canal Co., 24 N. J. Eq. (9 C. E. Gr.) 455, held that in the court of last resort no new facts can be introduced by testimony; that such court will not presume that the circumstances of the case have changed in any respect since the decision in the court below, and that the contest must be decided in the court above upon the case made in the court below. It is therefore apparent that we cannot notice the asserted change in the situation of the parties.
*219For affirmance — The Chancellor, Chiee-Justice, Garrison, Swayze, Trenchard, Parker, Bergen, Minturn, Kalisci-i, Bogert, Yredenburgh, Congdon, Treaoy — 13.
For reversal — Hone.